DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 02/23/2022 have been entered and carefully considered with respect to claims 1, 2, 6 - 8, 10 - 12, 17, 19 - 21, 23 - 28, and 30 - 35  are pending in the application. Claims 12, and  28 have been amended. Claims 30 – 35 are newly added. No new matter was added.

Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Response to Arguments
Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 35 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on page 10:
	Applicant states that the §103 rejection is moot by amendment.. 
 	Claims 1, 2, 6 - 8, 10 - 12, 17, 19 - 21, 23 - 28, and 30 - 35 are pending in the application. Claims 12 and 28 have been amended. New claims 30 - 35 have been added. Support for the 
  Response to Applicant’s arguments
 	Examiner has reviewed Applicant’s proposals: 
 	The modifications made by amendment to the limitations of claims 12 and 28 do not change the scope of those claims.
	In the after-final amendment, Applicant argued:
 	First, that Chen cannot disclose, teach, or suggest "determining, for the block being [encoded/decoded], a set of predictor candidates for affine merge mode, the set of predictor candidates for affine merge mode comprising at least one constructed merging predictor candidate ..." as claimed in independent claims 1, 2, 20, and 21.
	However, Chen teaches: determining, for the block being encoded, a set of predictor candidates (See Chen, Abstract and Pars. 0007, 0009 and 0049: block to determine motion vector predictors for control points of the current block; inserting, into an affine motion vector predictor (MVP) set candidate list, selected affine MVP set in the affine MVP set candidate list; See further Pars. 0090 — 0095: blocks used to generate spatial neighboring candidates) for affine merge mode; Par. 0110: In inter mode, video encoder 20 and video decoder 30 each construct one or more candidate lists (i-e., affine MVP set candidate lists) for a current block; See also Par. 0121) wherein a predictor candidate comprises one or more control point motion vectors of an affine motion model (See Chen, Abstract and Pars. 0007, 0009, and 0049: extrapolating motion vectors of control points of the source affine block to determine motion vector predictors for control points of the current block) and one reference picture; (See Chen, Par. 0049: video encoder also signals a reference index that identifies a reference picture; See also Par. 0084 and Par. 0111). More counter arguments are encountered in rationale used in following rejection of Claim 8 and Claim 10 (See Chen, Par. 0110: In inter mode, video encoder 20 and video decoder 30 each construct one or more candidate lists (i.e., affine MVP set candidate lists) for a current 
 	Second, Applicant alleges that in the context of affine merge mode, Chen does not disclose, teach, or suggest "wherein a motion vector of a spatial neighboring block of a corner of the block among the set of spatial neighboring blocks is used as control point motion vector of the corner of the block" as claimed in independent claims 1, 2, 20, and 21.
	However, Examiner maintains that Chen teaches: determining, for the block being encoded and for each predictor candidate, a prediction of the block being encoded based on the affine motion mode (See Chen, Figs. 4, 5 and Par. 0104: motion field; motion model; block being encoded, i.e., block 400) and on the one or more control point motion vectors of the predictor candidate, (See again Chen, Fig. 4 and Par. 0104, as cited above, and now in regard to control points motion vectors such as top- left/top-right control points 402, 404; See further Chen, Fig. 5, 6A, 6B: motion vector field (MVF) per sub-block of current block 600, e.g.; See also Par. 0104: control points motion vectors such as top-left/top-right control points 402, 404) – Refer to rationales applied to rejection of claims 2 and 5, as discussed below.  
The added new claims 30 – 35 do not amount to significant subject matter and the limitations of those claims are similar to those of the previously pending claims .
 	Therefore, the 103 rejection is maintained for those claims, as well as for the new ones.              Indeed, Examiner maintains that, one of ordinary skill in the art is able to use the teachings of Chen to imply the encoding of a current block based on the motion field for the selected predictor candidate. (Chen, Figs. 14A, 15, 17, 19A, and 21A: example operation for encoding video data; See also Fig.  7A: neighboring blocks used when coding a current block; Chen teaches control point motion vectors of the predictor candidate at Chen, Fig. 4 and Par. 0104, in regard to control points motion vectors, wherein the motion field identifies motion vectors used for prediction of sub-blocks of the block being encoded as disclosed in Chen, Fig. 5, 6A, 6B and Par. 0104) 	New claims 30 – 35 are rejected also for reasons explained in the following 103 rejection. 
  	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims, including the new claims, is maintained.
 	
	
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1 – 2, 6 – 8, 10 – 12, 17, 19 – 21, 23 - 28, and 30 - 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180098063 A1), hereinafter “Chen.” 

	In regard to claim 1, Chen discloses: a method for video encoding, (Par. 0007 and disclosure in Claim 9 of Chen: method of encoding video data) comprising: 
determining, for a block being encoded in a picture, at least one spatial neighboring block; (See Chen, Figs. 2A, 2B and Pars. 0016, 0017 and 0089: illustration of derivation of spatial neighboring MV candidates for merge mode, as associated to a block; See also Pars. 0090 – 0095: blocks used to generate spatial neighboring candidates)
determining, for the block being encoded, a set of predictor candidates (See Chen, Abstract and Pars. 0007, 0009 and 0049: block to determine motion vector predictors for control points of the current block; inserting, into an affine motion vector predictor (MVP) set candidate list; selected affine MVP set in the affine MVP set candidate list; Pars. 0090 – 0095: blocks used to generate spatial neighboring candidates) for affine merge mode based on the at least one spatial neighboring block, (Par. 0110: In inter mode, video encoder 20 and video decoder 30 each construct one or more candidate lists (i.e., affine MVP set candidate lists) for a current block; See also Par. 0121) wherein a predictor candidate comprises one or more control point motion vectors of an affine motion model (See Chen, Abstract and Pars. 0007, 0009, and 0049: extrapolating motion vectors of control points of the source affine block to determine motion vector predictors for control points of the current block) and one reference picture; (See Chen, Par. 0049: video encoder also signals a reference index that identifies a reference picture; See also Par. 0084 and Par. 0111)
determining, for the block being encoded and for each predictor candidate, a prediction of the block being encoded based on an affine motion model (See Chen, Figs. 4, 5 and Par. 0104: motion field; motion model; block being encoded, i.e., block 400) and on the one or more control point motion vectors of the predictor candidate,;   (See Chen, Fig. 4 and Par. 0104, as cited above, and now in regard to control points motion vectors such as top-left/top-right control points 402, 404) wherein a motion vector of a spatial neighboring block with respect to a corner of the block is used as control point motion vector of the corner of the block ; (See Chen, Fig. 5, 6A, 6B: motion vector field (MVF) per sub-block of current block 600, e.g.; See also Par. 0104: control points motion vectors such as top-left/top-right control points 402, 404)
	selecting a predictor candidate from the set of predictor candidates based on a rate distortion determination between predictions determined for each predictor candidate; (See Chen, Par. 0113: Video encoder 20 may use a rate-distortion cost check to determine which motion vector set candidate is selected as the control point motion vector prediction (CPMVP) of the current CU; See also Par. 0104: affine motion field of the block as described by two control point motion vectors)
Chen is does not disclose in specific terms the method for video encoding comprising: encoding the block based on the motion field for the selected predictor candidate, as defined in the last limitation of the claim.
However, one of ordinary skill in the art is able to use the teachings of Chen to imply the encoding of a current block based on the motion field for the selected predictor candidate. (Chen, Figs. 14A, 15, 17, 19A, and 21A: example operation for encoding video data; See also Fig.  7A: neighboring blocks used when coding a current block; Chen teaches control point motion vectors of the predictor candidate at Chen, Fig. 4 and Par. 0104, in regard to control points motion vectors, wherein the motion field identifies motion vectors used for prediction of sub-blocks of the block being encoded as disclosed in Chen, Fig. 5, 6A, 6B and Par. 0104) 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the reference of Chen, before him/her, to use the techniques of Chen, in order to achieve a method for video encoding, so as to improve coding efficiency based on the disclosure of several methods to improve the motion vector predictor (MVP) or parameter prediction of affine motion prediction, (Par. 0123), with, e.g., video encoder 20 using an affine motion model in one inter prediction direction to improve the signaling of the affine motion model in another inter prediction direction (Par. 0133 and Par. 0216)  
	In regard to claim 2, Chen discloses: a method for video decoding, (Pars. 0006: method of decoding video data; See also Fig. 14B: example operation for decoding video data and disclosure in Claim 1: method of decoding video data) comprising: determining, for the block being decoded, at least one spatial neighboring block; (See citations teaching corresponding limitations of the method for video encoding in above Claim 1 rejection, which limitations represent the counter part of the method for video decoding of the instant claim) 
determining, for the block being decoded, a set of predictor candidates for affine merge mode based on the at least one spatial neighboring block, wherein a predictor candidate comprises one or more control point motion vectors of an affine motion model and one reference picture, (See again citations teaching corresponding limitations of the method for video encoding in above Claim 1 rejection, which limitations represent the counter part of the method for video decoding of the instant claim; See Chen reference as applied to the above conditions) wherein a motion vector of a spatial neighboring block with respect to a corner of the block is used as control point motion vector of the corner of the block;  
determining, for the block being decoded, one or more control point motion vectors from a particular predictor candidate; (Similar reasoning applies as above in regard to control point motion vectors from a particular predictor candidate of the block being decoded, on the basis of Chen, Abstract and Pars. 0007, 0009, and 0049, Par. 0049: and Pars. 0084 and 0111) 
determining, for the block being decoded, a prediction based on [[a]] the affine motion model, (See Chen, Figs. 4, 5 and Par. 0104: motion field; motion model; block being decoded; - Chen teaches control point motion vectors of the predictor candidate at Chen, Fig. 4 and Par. 0104, in regard to control points motion vectors, wherein the motion field identifies motion vectors used for prediction of sub-blocks of the block being encoded as disclosed in Chen, Fig. 5, 6A, 6B and Par. 0104)) and on the one or more control point motion vectors of the predictor candidate, (See Chen, Fig. 4 and Par. 0104, as cited above, and now in regard to control points motion vectors such as top-left/top-right control points 402, 404)); (See Chen, Fig. 5, 6A, 6B: motion vector field (MVF) per sub-block of current block 600, e.g.; See also Par. 0104: motion vectors such as top-left/top-right control points) and 
decoding the block based on the determined prediction. (Chen, Figs. 13, 14B (reconstructing the current block as in block 1424 implies decoding process), Figs. 15B, 17, 19B, and 21B: example operation for decoding video data; See also Fig. 7A: neighboring blocks used when decoding a current block; - One of ordinary skill in the art is able to use the teachings of Chen to imply the decoding of a current block based on the motion field for the selected predictor candidate) 	In regard to claims 3 - 5, 9, 13 - 16, 18, 22 and 29, the claims are cancelled and no longer being analyzed.
	In regard to claim 6, the claim discloses: the method of claim 2, wherein motion information used as control point motion vector associated to the at least one of the spatial neighboring blocks comprises translational motion information. (See Chen, Par. 0083: When the CU is inter-coded, one set of motion information is present for each PU; Par. 0102: translation motion model is applied for motion compensation prediction; Par. 0123: scaling ratio in the x and y directions (which alludes to translational motion information including translation offsets))
   	In regard to claim 7, the claim discloses: the method of claim 2, wherein motion information used as control point motion vector associated to all the at least one spatial neighboring blocks comprises affine motion information. (See rationale applied to rejection of Claim 2 and Claim 6 on the basis of Chen as cited above in Pars. 0083, 0102 and 0123; - (There is always correlation between affine motion and translational motion: affine motion prediction can be based on translational motion vectors; translational motion vectors can be refined through an affine motion model, the translational motion being motion in which all points of a moving body move uniformly in the same line or direction))   	In regard to claim 8, the claim discloses: the method of claim 2, wherein determining, for the block being decoded, said set of predictor candidates for affine merge mode, comprises: determining a top left list of spatial neighboring blocks of the block being decoded (See Chen, Abstract and Pars. 0007, 0009 and 0049: block to determine motion vector predictors for control points of the current block; inserting, into an affine motion vector predictor (MVP) set candidate list; selected affine MVP set in the affine MVP set candidate list; Pars. 0090 – 0095: blocks used to generate spatial neighboring candidates; Par. 0110: In inter mode, video encoder 20 and video decoder 30 each construct one or more candidate lists (i.e., affine MVP set candidate lists) for a current block; See also Par. 0121) – (This is determining, for the block being encoded, a set of predictor candidates for inter coding mode based on the at least one spatial neighboring block)) comprising neighboring top-left corner blocks, (See Chen, Figs. 6A, 8A) a top right list of spatial neighboring blocks of the block being decoded comprising neighboring top-right corner blocks, (See Chen, Figs. 6A, 8A, and Fig. 10) a bottom left list of spatial neighboring blocks of the block being decoded comprising neighboring bottom-left corner blocks; (See Chen, Figs. 7A, 8A) 
selecting at least one triplet of spatial neighboring blocks, , wherein the spatial neighboring block of the triplet respectively belong[[s]] to said top left list, (See again Chen, Figs. 6A, 7A, 8A and 10 in regard to the triplet depicted in those figures) said top right list, and said bottom left list (See Chen, Figs. 6A, 7A, 8A and 10 as cited above) and wherein the reference picture being used for prediction of the spatial neighboring blocks of said triplet is the same; (For the one reference picture, see Chen, Par. 0049: video encoder also signals a reference index that identifies a reference picture; See also Par. 0084 and Par. 0111) determining, for the block being decoded, one or more control point motion vectors for top left corner, top right corner, and bottom left corner of the block (See Chen, Abstract and Pars. 0007, 0009, and 0049: extrapolating motion vectors of control points of the source affine block to determine motion vector predictors for control points of the current block) based on motion information associated to the selected triplet of spatial neighboring blocks; (See Chen, Par. 0083: When the CU is inter coded, one set of motion information is present for each PU; - i.e., motion information associated to each selected triplet of spatial neighboring blocks, as depicted for each corner of the current block) and wherein the predictor candidate comprises said determined one or more control point motion vectors and the reference picture. (See Chen, Abstract and Pars. 0007, 0009, and 0049: extrapolating motion vectors of control points of the source affine block to determine motion vector predictors for control points of the current block; Par. 0049: video encoder also signals a reference index that identifies a reference picture; See also Par. 0084 and Par. 0111); - (i.e., Chen teaches predictor candidate comprising one or more control point motion vectors and one reference picture as related to the predictor candidate))

In regard to claim 10, the claim discloses: the method of claim 2, wherein determining, for the block being decoded, said set of predictor candidates for affine merge mode, comprises: Page 3 of 10DOCKET NO.: ICVW_2017P00167WOUSPATENT determining a top left list of spatial neighboring blocks of the block being decoded comprising neighboring top-left corner blocks, (See Chen, Abstract and Pars. 0007, 0009 and 0049 and Pars. 0090 – 0095: blocks used to generate spatial neighboring candidates; Par. 0110: In inter mode, video encoder 20 and video decoder 30 each construct one or more candidate lists (i.e., affine MVP set candidate lists) for a current block; See also Par. 0121) – (This is determining, for the block being encoded, a set of predictor candidates for inter coding mode based on the at least one spatial neighboring block)) a top right list of spatial neighboring blocks of the block being decoded comprising neighboring top-right corner blocks, (Chen teaches the same limitations as above in Claim 8 in regard to determining a top left list of spatial neighboring blocks of the block being decoded among neighboring top-left corner blocks, a bottom left list of spatial neighboring blocks of the block being decoded among neighboring bottom-left corner blocks; a top right list of spatial neighboring blocks of the block being decoded among neighboring top-right corner blocks (See Chen as cited above, Figs. 6A, 7A, 8A, and Fig. 10)) selecting at least one pair of spatial neighboring blocks, wherein the spatial neighboring blocks of the pair respectively belong[[s]] to said top left list and said top right list and wherein, the reference picture being used for prediction of the spatial neighboring blocks of said pair is the same; (See again rationale applied to rejection of Claim 8 in regard to a reference picture being used for prediction of each spatial neighboring block of a given pair of spatial neighboring blocks; (For the one reference picture, see Chen, Par. 0049: video encoder also signals a reference index that identifies a reference picture; See also Par. 0084 and Par. 0111)) determining, for the block being decoded, a control point motion vector for the top-left corner of the block based on motion information associated to spatial neighboring the top left list, a control point motion vector for the top-right left corner of the block based on motion information associated to spatial neighboring blocks of the top right left list; (Spatial neighboring block of the block being decoded among neighboring top-left corner blocks, neighboring top-right corner blocks, and neighboring bottom-left corner blocks, as taught in Chen, Par. 0048: A video coder (i.e., a video encoder or a video decoder) may calculate motion vectors of sub-blocks of the block based on the motion vectors of the control points of the block; See also FIG. 6A: current block and neighboring blocks as used in inter mode; FIG. 7A: neighboring blocks used when coding a current block; See also FIG. 10 and Par. 0089) and
wherein the predictor candidate comprises said top-left and top-right control point motion vectors and the reference picture. (See Chen, Fig. 4 and Par. 0104, as cited above, and now in regard to control points motion vectors such as top-left/top-right control points 402, 404; - i.e., control point motion vectors of the predictor candidate; See further Chen, Abstract and Pars. 0007, 0009, and 0049: extrapolating motion vectors of control points of the source affine block to determine motion vector predictors for control points of the current block; Par. 0049: video encoder also signals a reference index that identifies a reference picture)	In regard to claim 11, the claim discloses: the method of claim 10, wherein a bottom left list is used instead of the top right list, said bottom left list comprising neighboring bottom-left corner blocks and wherein bottom-left control point motion vector is determined. (Rationales applied to rejection of Claim 8 and Claim 10 on the basis of Chen, Figs. 6A, 7A, 8A and 10 as cited above)	In regard to claim 12, the claim discloses: the: method according to claim [[11]] 10, wherein a motion field for each position (x, y) inside the block being decoded is determined by: 
	
    PNG
    media_image1.png
    84
    292
    media_image1.png
    Greyscale
 
wherein (vox, voy) and (v2x, v2y) are the control point motion vectors used to generate the motion field, (vox, voy) corresponds to the control point motion vector of the top-left corner of the block being decoded, (v2x, v2y) corresponds to the control point motion vector of the bottom-left corner of the block being decoded and h is the height of the block being decoded. (See Chen, Par. 0105: Equation (2) is equivalent to the equation as defined in the above limitation for the motion field for each position (x, y) inside the block) 	In regard to claim 17, the claim discloses: the method of claim 2, wherein an index for the particular predictor candidate from the set of predictor candidates is decoded. (See Chen, Abstract: video decoder determines, based on an index signaled in a bitstream, a selected affine MVP set in the affine MVP set candidate list; See also Par. 0049 and Par. 0051: video decoder uses the index into the affine MVP set candidate list to identify a selected affine MVP candidate set)	In regard to claim 19, the claim discloses: non-transitory computer readable storage medium having stored thereon instructions for decoding video data according to claim 2. (The rationale applied to rejection of Claim 2 also applies, mutatis mutandis, to rejection of Claim 19, which performs similar functions as the method for video decoding of Claim 2)	In regard to claim 20, the claim discloses: an apparatus for video encoding comprising at least a memory and (The rationale applied to rejection of Claim 1 also applies, mutatis mutandis, to rejection of Claim 20, which performs similar functions as the method for video encoding of Claim 1)	In regard to claim 21, the claim discloses: an apparatus for video decoding comprising at least a memory and one or more processors configured for: determining, for a block being decoded, a set of spatial neighboring blocks of a corner of the block being decoded, the corner of the block being one of a top-left corner, a top-right corner, a bottom-left corner; determining, for the block being decoded, a set of predictor candidates for affine merge mode, the set of predictor candidates for affine merge mode comprising at least one constructed merging predictor Page 5 of 10ICVW_2017P00167WOUSPATENT candidate, the at least one constructed merging predictor candidate comprising one or more control point motion vectors of an affine motion model and one reference picture, wherein a motion vector of a spatial neighboring block of a corner of the block among the set of spatial neighboring blocks is used as control point motion vector of the corner of the block; determining, for the block being decoded, a particular predictor candidate among the set of predictor candidates; determining, for the block being decoded, a prediction based on the affine motion model of the particular predictor candidate; and decoding the block based on the determined prediction. (The rationale applied to rejection of Claim 2 also applies, mutatis mutandis, to rejection of Claim 21, which is an apparatus performing similar functions as the method for video decoding of Claim 2) 	In regard to claim 22, the claim discloses: the apparatus of claim 21, wherein the at least one spatial neighboring block comprises a spatial neighboring block of the block being decoded among neighboring top-left corner blocks, neighboring top-right corner blocks, and neighboring bottom-left corner blocks, at least one spatial neighboring block comprises a spatial neighboring block of the block being decoded among neighboring top-left corner blocks, neighboring top-right corner blocks, and neighboring bottom-left corner blocks. (The rationale applied to rejection of Claim 5 also applies, mutatis mutandis, to rejection of Claim 22, which is an apparatus performing similar functions as the method for video decoding of Claim 5, as taught by Chen, Par. 0048, Fig. 6A, Fig. 7A and Fig. 10, and further Par. 0089)	In regard to claim 23, the claim discloses: the apparatus of claim 21, wherein motion information used as control point motion vector associated to the at least one of the spatial neighboring blocks comprises translational motion information. (The rationale applied to rejection of Claim 6 also applies, mutatis mutandis, to rejection of Claim 23, which is an apparatus performing similar functions as the method for video decoding of Claim 6, as taught by Chen, Par. 0083; Par. 0102 and Par. 0123)	In regard to claim 24, the claim discloses: the apparatus of claim 21, wherein motion information used as control point motion vector associated to all the at least one spatial neighboring blocks comprises affine motion information. (The rationale applied to rejection of Claim 7 also applies, mutatis mutandis, to rejection of Claim 24, which is an apparatus performing similar functions as the method for video decoding of Claim 7, as taught by Chen, as in Claim 2 and Claim 6 on the basis of Chen as cited above in Pars. 0083, 0102 and 0123) 
	In regard to claim 25, the claim discloses: the apparatus of claim 21, wherein determining, for the block being decoded, said set of predictor candidates for affine merge  (The rationale applied to rejection of Claim 8 also applies, mutatis mutandis, to rejection of Claim 25, which is an apparatus performing similar functions as the method for video decoding of Claim 8)  	In regard to claim 26, the claim discloses: the apparatus of claim 21, wherein determining, for the block being decoded, said set of predictor candidates for affine merge mode, comprises: determining a top-left list of spatial neighboring blocks of the block being decoded comprising neighboring blocks of the top-left corner, a top-right list of spatial neighboring blocks of the block being decoded comprising neighboring blocks of the top-right corner; selecting at least one pair of spatial neighboring blocks, wherein the spatial neighboring blocks of the pair respectively belong to said top-left list and said top-right list and wherein, the reference picture being used for prediction of the spatial neighboring blocks of said pair is the same; and determining, for the block being decoded, a control point motion vector for the top-left corner of the block as the motion vector of the selected spatial neighboring block of the top-left list, a control point motion vector for the top-right corner of the block as the motion vector of the selected spatial neighboring block of the top-right list; wherein the constructed merging predictor candidate comprises said top-left control point motion vector, said top-right control point motion vector, and the reference picture. (The rationale applied to rejection of Claim 10 also applies, mutatis mutandis, to rejection of Claim 26, which is an apparatus performing similar functions as the method for video decoding of Claim 10)  	In regard to claim 27, the claim discloses: the apparatus of claim 26, wherein a bottom left list is used instead of the top right list, said bottom left list comprising neighboring bottom-left corner blocks and wherein bottom-left control point motion vector is determined. (The rationale applied to rejection of Claim 11 also applies, mutatis mutandis, to rejection of Claim 27, which is an apparatus performing similar functions as the method for video decoding of Claim 11)	In regard to claim 28, the claim discloses: the apparatus of claim 26, wherein a motion field for each position (x, y) inside the block being decoded is determined by:

    PNG
    media_image2.png
    84
    292
    media_image2.png
    Greyscale
 
wherein (vox, voy) and (v2x, v2y) are the control point motion vectors used to generate the motion field, (voxl voy) corresponds to the control point motion vector of the top-left corner of the block being Page 7 of 10DOCKET NO.: ICVW_2017P00167WOUSPATENT decoded, (v2x, v2y) corresponds to the control point motion vector of the bottom-left corner of the block being decoded and h is the height of the block being decoded. (The rationale applied to rejection of Claim 12 also applies, mutatis mutandis, to rejection of Claim 28, which is an apparatus performing similar functions as the method for video decoding of Claim 12)  
	In regard to claim 30, the claim discloses: the method of claim 1, wherein determining, for the block being encoded, said set of predictor candidates for affine merge mode, comprises: determining a top-left list of spatial neighboring blocks of the block being encoded comprising neighboring blocks of the top-left corner, a top-right list of spatial neighboring blocks of the block being encoded comprising neighboring blocks of the top-right corner; selecting at least one pair of spatial neighboring blocks, wherein the spatial neighboring blocks of the pair respectively belong to said top-left list and said top-right list and wherein, the reference picture being used for prediction of the spatial neighboring blocks of said pair is the same; and determining, for the block being encoded, a control point motion vector for the top-left corner of the block as the motion vector of the selected spatial neighboring block of the top-left list, a control point motion vector for the top-right corner of the block as the motion vector of the selected spatial neighboring block of the top-right list; wherein the constructed merging predictor candidate comprises said top-left control point motion vector, said top-right control point motion vector, and the reference picture. (See rationale applied to rejection of Claim 8 as analyzed above, since Claim 30 limitations are also similar to those in Claim 8. Claim 30 is the encoder counterpart of Claim 8 disclosed in Chen, Fig. 12: block diagram illustrating an example video encoder; Pars. 0048 – 0056: encoder 20)
  
	In regard to claim 31, the claim discloses: the method of claim 30, wherein a bottom-left list is used instead of the top-right list, said bottom-left list comprising neighboring blocks of the bottom-left corner and wherein a bottom-left control point motion vector is determined. (See rationale applied to rejection of Claim 11 and Claim 30, as analyzed above, since Claim 31 limitations are also similar to those in Claim 11)
  
	In regard to claim 32, the claim discloses: the method of claim 30, wherein a motion field for each position (x, y) inside the block being encoded is determined by: 
    PNG
    media_image3.png
    109
    374
    media_image3.png
    Greyscale
 wherein (vox, voy) and (v2x, v2y) are the control point motion vectors used to generate the motion field, (voX, voy) corresponds to the control point motion vector of the top-left corner of the block being encoded, (v2x, v2y) corresponds to the control point motion vector of the bottom-left corner of the block being encoded and h is a height of the block being encoded. (See rationale applied to rejection of Claim 12 as analyzed above, since Claim 32 limitations are also similar to those in Claim 12. Claim 32 is the encoder counterpart of Claim 12 disclosed in Chen, Fig. 12: block diagram illustrating an example video encoder; Pars. 0048 – 0056: encoder 20)
 
	In regard to claim 33, the claim discloses: the apparatus of claim 20, wherein determining, for the block being encoded, said set of predictor candidates for affine merge mode, comprises: 
 	determining a top-left list of spatial neighboring blocks of the block being encoded comprising neighboring blocks of the top-left corner, a top-right list of spatial neighboring blocks of the block being encoded comprising neighboring blocks of the top-right corner; 
 	selecting at least one pair of spatial neighboring blocks, wherein the spatial neighboring blocks of the pair respectively belong to said top-left list and said top-right list and wherein, the reference picture being used for prediction of the spatial neighboring blocks of said pair is the same; and determining, for the block being encoded, a control point motion vector for the top-left corner of the block as the motion vector of the selected spatial neighboring block of the top-left list, a control point motion vector for the top-right corner of the block as the motion vector of the selected spatial neighboring block of the top-right list; 
 	wherein the constructed merging predictor candidate comprises said top-left control point motion vector, said top-right control point motion vector, and the reference picture. (See rationale applied to rejection of Claim 25 and Claim 30 as analyzed above, since Claim 33 limitations are also similar to those in Claim 25 or Claim 30. Moreover, Claim 33 is the encoder counterpart of those claims, as disclosed in Chen, Fig. 12: block diagram illustrating an example video encoder; Pars. 0048 – 0056: encoder 20)

  	In regard to claim 34, the claim discloses: the apparatus of claim 33, wherein a bottom-left list is used instead of the top-right list, said bottom-left list comprising neighboring blocks of the bottom-left corner and wherein a bottom-left control point motion vector is determined. (See rationale applied to rejection of Claim 11 and Claim 31 as analyzed above, since Claim 34 limitations are also similar to those in those claims)

  
	In regard to claim 35, the claim discloses: the apparatus of claim 33, wherein a motion field for each position (x, y) inside the block being encoded is determined by: 
    PNG
    media_image4.png
    109
    374
    media_image4.png
    Greyscale
 
wherein (vox, voy) and (v2x, v2y) are the control point motion vectors used to generate the motion field, (voX, voy) corresponds to the control point motion vector of the top-left corner of the block being encoded, (v2x, v2y) corresponds to the control point motion vector of the bottom-left corner of the block being encoded and h is a height of the block being encoded. (See rationale applied to rejection of Claim 12 and Claim 32 as analyzed above, since Claim 35 limitations are also similar to those disclosed in Claim 12 and Claim 32)


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Chen et al. (US 20180359483 A1) teaches MOTION VECTOR PREDICTION.
		SON et al. (US 20180220149 A1) teaches INTER PREDICTION METHOD AND DEVICE IN VIDEO CODING SYSTEM.
		Ikai et al. (US 20190037231 A1) teaches PREDICTION IMAGE GENERATION DEVICE, VIDEO DECODING DEVICE, AND VIDEO CODING DEVICE.
		Li et al. (US 20180316929 A1) teaches GRADIENT BASED MATCHING FOR MOTION SEARCH AND DERIVATION.
		Jin et al. (US 20180070105 A1) teaches SUB-PU BASED BI-DIRECTIONAL MOTION COMPENSATION IN VIDEO CODING.


Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487